Citation Nr: 9935361	
Decision Date: 12/21/99    Archive Date: 12/23/99

DOCKET NO.  96-51 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for a low back 
disability. 

2.  Entitlement to a higher initial rating for service-
connected irritable bowel syndrome, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1965 to June 
1968, August 1968 to August 1974, February 1976 to February 
1980, and from May 1987 to July 1994.  

These matters came to the Board of Veterans' Appeals (Board) 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Philadelphia, Pennsylvania.  

In March 1982, the RO granted entitlement to service 
connection for chronic sinusitis, left ear hearing loss, and 
left ear otitis externa, and assigned a noncompensable rating 
for each disability.  In that same decision, the RO denied 
entitlement to service connection for diabetes mellitus, a 
stomach condition and lumbosacral strain.  Notice of the RO's 
decision and information concerning the veteran's appellate 
rights were addressed in a March 1982 letter.  In April 1982, 
VA received a statement from the veteran indicating his 
intent to appeal the rating of his sinus condition, and the 
denial of service connection for diabetes mellitus and 
lumbosacral strain.  Therefore, the RO's decision was not 
final with regard to the issues addressed in that notice of 
disagreement.  However, the RO has treated the issue of 
service connection for a low back disability as whether new 
and material evidence has been submitted to warrant reopening 
the claim, and refused to reopen the claim in August 1995.  
Since this is not the case, the Board will address the issue 
as noted on the page of this decision.  Regarding the claim 
of service connection for diabetes mellitus and the rating of 
his sinusitis, the veteran should be issued a statement of 
the case as required under 38 C.F.R. § 19.26.  These issues 
are remanded to the RO, rather than referred.  Manlincon v. 
West, 12 Vet. App. 238 (1999).

In August 1995, the RO made the following determinations: 
denied service connection for hypercholesterolemia, defective 
vision, low blood pressure, and headaches; denied an 
increased rating for left ear hearing loss; determined that 
new and material evidence had not been submitted to warrant 
reopening the claim of service connection for a back 
condition; and granted service connection for irritable bowel 
syndrome and assigned a noncompensable rating, effective 
August 1, 1994.  In August 1996, the veteran submitted his 
notice of disagreement with the denial of service connection 
for headaches, the evaluation of his left ear hearing loss, 
the refusal to reopen the claim for a back condition, and the 
rating of his irritable bowel disability.  A statement of the 
case was issued in October 1996.  In November 1996, the 
veteran filed a substantive appeal and a request for a 
hearing before a hearing officer at the RO. 

In January 1997, the veteran appeared and testified before a 
hearing officer at the RO.  At that time, he withdrew his 
claim for an increased rating for left ear hearing loss.  The 
Board notes that 38 C.F.R. § 20.204(b) requires substantive 
appeals to be withdrawn in writing at any time before the 
Board promulgates a decision.  Although not in writing, the 
Board points out that the United States Court of Appeals for 
Veterans Claims (Court) has held that the transcript of 
testimony offered at a hearing did meet the requirement of 
being "in writing." Tomlin v. Brown, 5 Vet. App. 355 (1993).  
While the Court in that case was faced with the question of 
whether or not there was a valid notice of disagreement, the 
Court's reasoning applies to the present case as well.  In 
view of the holding in Tomlin, the Board finds that the 
transcript of the veteran's testimony prepared on January 31, 
1997 constitutes a withdrawal in writing, and fulfills the 
requirements of 38 C.F.R. § 20.204(b).  Thus, the issue is 
not before the Board for appellate review.  

In a July 1997 decision, the hearing officer determined that 
an increased (compensable) evaluation of 10 percent was 
warranted for the veteran's service-connected irritable bowel 
syndrome.  As a 10 percent evaluation is not the maximum 
rating available for this disability, the appeal continues.  
AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  All available relevant evidence necessary for disposition 
of the veteran's appeal has been obtained by the RO.

2.  The veteran's recurring lumbosacral strain condition was 
first documented in 1974, near the end of a 9 year period of 
almost continuous service. 

3.  The veteran's service-connected irritable bowel syndrome 
is manifested by daily bouts of constipation and diarrhea 
generally relieved by medication, which is representative of 
moderate irritable colon syndrome with frequent episodes of 
bowel disturbance with abdominal distress.  


CONCLUSIONS OF LAW

1.  Lumbosacral strain was incurred in wartime service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991).

2.  The criteria for an evaluation in excess of 10 percent 
for service-connected irritable bowel syndrome have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.7, 4.114, Diagnostic Code 7319 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for a Low Back Disability

Factual Background

The service medical records show that in July 1974, the 
veteran was treated for a muscle spasm of the low back.  The 
spine was normal on the veteran's January 1976 enlistment 
examination.  In November 1976, the veteran complained of and 
was treated for chronic low back pain.  It was noted that the 
veteran had suffered from chronic low back pain for 16 years.  
The spine was normal on an examination conducted in January 
1977, and at the time of his separation examination of 
October 1979.  A March 1978 lumbar spine series did not 
reveal any significant abnormalities.  

Private treatment records dated in October 1981 reflect the 
treatment and diagnosis of lumbosacral instability with or 
without spondylolysis L5 on the left.  At that time, it was 
noted that the veteran had a nonspecific history of back pain 
dating back for ten years, and that the veteran did not 
recall any specific etiologic or traumatic event.  He claimed 
that he had been examined on multiple occasions, and that 
physicians have not been able to give a specific diagnosis 
for his condition, and that treatment had not brought about 
any relief.  

On VA examination of January 1982, the x-ray of the lumbar 
spine revealed minimal narrowing of L5-S1 interspace, 
otherwise nothing abnormal was seen.  The veteran reported 
that he had experienced problems with his back during 
service, and that he was told that he has degenerative lumbar 
discs when treated in 1981.  The examiner diagnosed 
lumbosacral strain. 

The veteran's spine was normal at the time of his enlistment 
examination of June 1986, his National Guard enlistment 
examination of April 1987, and on an examination conducted in 
May 1988.  When he was examined in May 1992, the veteran 
reported that he had a history of recurrent back pain, and 
the spine was normal on examination.  At the time of his 
retirement examination in April 1994, the veteran reported a 
medical history that included recurrent back pain.  It was 
noted that the back pain was stable and secondary to muscle 
strain.  The examination revealed a normal spine.  An August 
1994 examination revealed a normal spine, and the veteran did 
not report a history of recurrent back pain at that time.  

When the veteran was afforded a VA examination in October 
1994, he reported that his neck and low back were achy, and 
that there had been no specific injury to either of those 
areas.  The examiner did not find any cervical and lumbar 
spine disorders.  X-rays revealed normal vertebral bodies and 
alignment.  

In November 1994 letters, several National Guard recruiters 
reported that they served with the veteran for about eight 
years.  They recalled that he had ongoing problems with his 
back.  

On VA examination of October 1995, the veteran reported that 
he has had problems with back pain for 20 years, and that it 
has worsened over the years.  He reported that he was 
involved in a jeep accident in 1968 while in Korea, and other 
accidents at Fort Dix in 1969 and 1970.  He did not complain 
of back pain at the time of the examination.  He was not on 
medication.  The x-rays revealed minor spondylosis deformans 
with some sclerosis and hypertrophy of apophyseal joints in 
the lower lumbar spine.  

In a July 1996 letter, Dr. Angela F. Jannelli reported that 
x-rays taken by VA and MRIs came back as normal.  The 
examination revealed decreased lumbar spine motion, and Dr. 
Jannelli opined that the veteran was suffering from 
osteoarthritis of the lumbar spine.  X-rays were taken and 
revealed evidence of degenerative disc disease with 
degenerative osteoarthritic changes at L5-S1.  There was 
minimal spurring at L1-2. 

In January 1997, the veteran testified that he had complained 
of back pain when he was in service, and that he was never 
given a clear diagnosis or explanation of his condition.  
Eventually, he was sent to Dr. Jannelli, a rheumatologist.  
He estimated that his back problems dated back to the early 
1970s.  During a break in his period of service around 1974 
to 1976, he worked as a trolley car driver and was involved 
in one accident where he was rear-ended in traffic.  However, 
the accident did not result in any injuries.  He did not 
recall having any back injuries.  He did report that he was 
involved in automobile accidents during service in 1966, 1969 
and 1970.  Until his separation from service in 1994, he made 
numerous complaints about his back pain and was placed on 
profile on several occasions because of his back condition.  

On VA examination of February 1997, the examiner reported a 
diagnosis of sprain/strain syndrome of the lower back.  

Legal Analysis

The Board finds that the veteran's claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  Also, the Board is 
satisfied that all relevant facts have been properly 
developed and that the VA has fulfilled its duty to assist 
the veteran as mandated by 38 U.S.C.A. § 5107 (West 1991) and 
38 C.F.R. § 3.103(a) (1999). 

Under applicable criteria, service connection will be granted 
for a disability resulting from personal injury suffered or 
disease incurred or aggravated during service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b) 
(1999).  Service connection may also be granted for a disease 
first diagnosed after service when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (1999).  

In this case, the veteran has reported that he was involved 
in three automobile accidents during service, but he did not 
indicate if his low back was injured at those times.  He also 
indicated that his back was not injured during a trolley car 
accident that occurred in between two periods of service.  
Also, the medical reports and stated opinions of record do 
not indicate that any of the low back conditions diagnosed 
are related to any specific injuries, including those that 
the veteran reported.  Therefore, the evidence does not tend 
to show that the current disability is due to an injury 
during service.  

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. § 1111 (West 1991).    

The first documentation of a back condition is the finding of 
muscle spasm in July 1974.  Then in late 1976 the veteran 
gave a history of chronic low back pain.  Lumbosacral strain 
was noted shortly after the period of service ending in 1980.  
Recurrent back pain due to muscle strain was described during 
the last period of service, and arthritis was identified 
little more than a year after the last discharge in 1994.  
There is no clear and unmistakable evidence that a back 
condition predated service entirely, and it seems clear that 
the veteran's complaints and objective findings began while 
he was on active duty.  Though no specific injury is 
implicated, service connection on the basis of incurrence in 
1974 is warranted.

Here, the preponderance of the evidence favors the veteran's 
claim of service connection for lumbosacral strain.  
Therefore, the application of the benefit of the doubt 
doctrine contemplated by 38 U.S.C.A. § 5107 (West 1991) is 
inappropriate in this case. 

Higher Initial Rating for Irritable Bowel Syndrome

Factual Background

The service medical records document the veteran's problems 
with a spastic colon.  On VA examination of January 1982, the 
veteran weighed 153 pounds and his maximum weight for the 
year had been 166 pounds.  His build and state of nutrition 
was found to be slender.  The examiner reported a diagnosis 
of probable irritable colon syndrome.  

The veteran was afforded a VA examination in October 1994.  
At that time, the veteran complained of chronic constipation.  
His weight had been steady.  He was on Dicyclomine and 
Lactulose for his bowel symptoms.  The belly examination was 
unremarkable.  The examiner diagnosed irritable bowel 
syndrome characterized by constipation.  

By rating action of August 1995, service connection for 
irritable bowel syndrome was established.  A noncompensable 
rating was assigned, effective August 1, 1994.  

In an August 1996 letter, Dr. Elliott B. Frank reported that 
he examined the veteran in November 1995.  It was noted that 
the veteran had been treated with Lactulose and Bentyl with 
good results.  He did experience some abdominal gaseousness, 
but it was not worse when he was off or on the Lactulose.  
His weight had been stable, and appetite was good.  He denied 
that he had any new gastrointestinal symptoms.  The 
examination revealed that he was in no apparent distress.  
The abdomen was soft with active bowel sounds, and there were 
no organomegaly or masses.  

In a January 1997 memorandum, Dr. Frank reported that he 
spoke with the veteran that day about his functional bowel 
disease.  The veteran informed him that he had been 
experiencing a great deal of abdominal bloating, discomfort 
and gaseousness with occasional nausea.  The Lactulose and 
Bentyl provided some relief.  He had frequent difficulty 
initiating a bowel movement and at other times he had cramps 
with diarrhea, which created difficulty with long car rides 
and having to make frequent trips to the bathroom during 
work.  Oftentimes he goes to the bathroom, but there would 
not be any bowel activity.  Occasionally, he has had rectal 
discomfort and bleeding which he assumes is secondary to his 
hemorrhoids.  

In January 1997, the veteran testified that he has stomach 
distress on a daily basis, which includes bloating, 
discomfort and occasional pain in the lower trunk area.  He 
always has a lot of gas.  He experiences difficulty in going 
to the bathroom.  He must take his medication on a daily 
basis.  At times, he still has constipation even though he 
takes the medication.  He has bouts of diarrhea in the 
morning, and he has to get up a couple of hours early in the 
morning before going to work.  The condition is unbearable 
for about most of the day.  He sees a physician on a regular 
basis.  

In a January 30, 1997 letter to another one of the veteran's 
physicians, Dr. Frank reported that a flexible sigmoidoscope 
was performed.  The examination revealed that the veteran was 
in no apparent distress.  The abdomen was soft with active 
bowel sounds, and there was no organomegaly or masses.  The 
sigmoidoscopic examination was performed to 60 centimeters.  
The mucosa was normal and polyps were not identified.  Small 
external hemorrhoids were seen.  The veteran was to continue 
taking Bentyl and he was to switch from Lactulose to 
Fibercon.  

On VA examination of February 1997, the examiner noted that 
the abdomen was soft and nontender.  There were normal active 
bowel sounds, and no evidence of organomegaly.  The examiner 
reported an impression of irritable colon syndrome dating 
back 20 years.   

In a July 1997 decision, the hearing officer determined that 
an increased (compensable) evaluation of 10 percent was 
warranted for the veteran's service-connected irritable bowel 
syndrome, effective August 1, 1994.

On VA examination of August 1998, the examiner noted that the 
claims folder was not available.  The veteran reported that 
he was experiencing bloating and irregular bowel movements, 
and that he takes medication for the condition.  The 
examination of the abdomen revealed positive bowel sounds.  
The examiner diagnosed irritable bowel syndrome.  

On VA examination of October 1998, the veteran reported that 
he was experiencing constipation, and that he was using fiber 
and stool softeners.  He also noted that he suffers from 
abdominal cramps about four to five times a day, which are 
relieved by the use of Hyoscyamine and Butylbromide.  In the 
past, he has had diarrhea and food intolerance, and the 
gastrointestinal work-up has been negative.  The abdominal 
examination showed a soft, nontender abdomen with normal 
active bowel sounds.  No masses were noted.  The examiner 
diagnosed irritable bowel syndrome, manifested by 
constipation and diarrhea.  At that time, he did not have 
diarrhea, and the condition was manifested by constipation.  
The frequency of abdominal distress is about four to five 
times a day and relieved by the use of medication.  




Legal Analysis

The Board finds that the veteran's claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The Court has held that, 
when a veteran claims that a service-connected disability has 
increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
also satisfied that all relevant facts have been properly 
developed and that VA has fulfilled its duty to assist the 
veteran as mandated by 38 U.S.C.A. § 5107(a) and 38 C.F.R. § 
3.103(a) (1999).  

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155 (West 1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  Consideration is to be given to all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case, the veteran is in disagreement with the initial 
rating assigned for his irritable bowel syndrome.  Thus the 
Board must consider the rating, and, if indicated, the 
propriety of a staged rating, from the initial effective date 
forward.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
With regard to the disability at issue, the Board finds that 
the evidence does not demonstrate that there was in increase 
or decrease in the disability that would suggest the need for 
staged ratings. 

Service connection is currently in effect for irritable bowel 
syndrome, rated 10 percent disabling under the provisions of 
38 C.F.R. § 4.114, Diagnostic Code 7319 (1999).  Diagnostic 
Code 7319 contemplates irritable colon syndrome.  A 10 
percent rating is assigned for moderate irritable colon 
syndrome when there are frequent episodes of bowel 
disturbance with abdominal distress.  A 30 percent rating is 
assigned for severe irritable colon syndrome with diarrhea, 
or alternating diarrhea and constipation, with more or less 
constant abdominal distress.  

In this case, the Board finds that the disability picture 
presented by the evidence does not meet the criteria for a 30 
percent rating.  It is clear that the veteran frequently 
experiences symptoms such as constipation and diarrhea.  
However, the evidence also shows that for the most part, the 
symptoms are relieved by the regular use of prescribed 
medication.  Therefore, there has not been a showing of 
constant abdominal distress.  Here, the disability picture 
presented indicates that the irritable bowel syndrome is 
moderate, as required for a 10 percent rating, and there is 
not a question as to which of the two evaluations should 
apply.  38 C.F.R. § 4.7 (1999).  

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After a careful review of 
the available Diagnostic Codes and the medical evidence of 
record, the Board finds that Diagnostic Codes other than 
7319, do not provide a basis to assign an evaluation higher 
than the 10 percent rating currently in effect.  

Here, the preponderance of the evidence is against the 
veteran's claim, therefore the application of the benefit of 
the doubt doctrine contemplated by 38 U.S.C.A. § 5107 (West 
1991) is inappropriate in this case.


ORDER

Entitlement to service connection for lumbosacral strain has 
been established, and the appeal is granted.  

Entitlement to a higher initial rating for service-connected 
irritable bowel syndrome has not been established, and the 
appeal is denied.  



	(CONTINUED ON NEXT PAGE)


REMAND

The claims of service connection for diabetes mellitus and a 
higher initial rating for sinusitis have technically been 
pending since the veteran's notice of disagreement in 1982.  
He is entitled to a statement of the case on these issues 
(the recent statement of the case regarding sinusitis is 
inadequate in view of the appeal period beginning much 
earlier).  Accordingly, these issues are remanded to the RO 
for the following:

The RO should issue a statement of the 
case addressing service connection for 
diabetes mellitus and a higher initial 
rating for sinusitis.

Thereafter, subject to current appellate procedures, 
including receipt of a timely substantive appeal, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action unless otherwise informed, but may submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, 



directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	J. E. Day
	Member, Board of Veterans' Appeals



 

